 391318 NLRB No. 38SUZY CURTAINS, INC.1309 NLRB 1287.219 F.3d 11 (mem.).3Cases 11±CA±14596 and 11±CA±14706, which were referred toby the court as Suzy II.4Cases 11±CA±13913, 11±CA±13980, 11±CA±14114, and 11±CA±14219.5The Notice to Show Cause incorrectly referred to Case 11±CA±14219 as Case 11±CA±14210. We correct this typographical error.Suzy Curtains, Inc., and Lorraine Home Fashionsof China and Amalgamated Clothing and Tex-tile Workers Union, AFL±CIO±CLC. Cases 11±CA±13913, 11±CA±13980, 11±CA±14114, and
11±CA±14219August 17, 1995SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn December 16, 1992, the National Labor Rela-tions Board issued a Decision and Order in this pro-
ceeding1in which it found that the Respondent, SuzyCurtains, Inc., and Lorraine Home Fashions of China,
a single employer, violated Section 8(a)(5), (3), and (1)
of the National Labor Relations Act by: (1) insisting
that its initial collective-bargaining agreement with the
Union be coterminous with the Union's certification
year; (2) unilaterally and without notice to or providing
an opportunity to bargain with the Union, reorganizing
its warehouse and promoting an employee to a super-
visory position, thereby causing the bargaining unit to
lose work; (3) unilaterally implementing new prebid
procedures for bargaining unit positions; (4) refusing
to provide the Union with requested information relat-
ing to health and safety matters affecting unit employ-
ees; (5) threatening employees with reprisals because
of their support for the Union; (6) promising benefits
to employees to encourage their withdrawal of union
support; (7) issuing written warnings to employees be-
cause of their activities on behalf of the Union; (8)
unilaterally granting wage increases, changing methods
of computing pay, granting holidays, changing the pro-
cedures for selecting employees for assignments, and
implementing new attendance policies; and (9) with-
drawing recognition from and refusing to bargain with
the Union.On March 3, 1994, the United States Court of Ap-peals for the Fourth Circuit remanded the case to the
Board for consideration of two threshold issues that
the Respondent raised in opposition to the Board's pe-
tition for enforcement.2First, the court states that theBoard must determine whether, as urged by the Re-
spondent, a settlement agreement entered into on Octo-
ber 7, 1992, between the Union and Charlotte Curtains,
Inc., the purchaser of and successor to Suzy Curtains,
Inc., resolved the unfair labor practice charges in-
volved in the instant case. While the settlement agree-
ment is captioned with Board case reference numbers
of a separate unfair labor practice proceeding,3anddoes not cite the reference numbers covering the in-stant proceeding,4the court directs the Board to re-solve whether there is merit to the Respondent's con-
tention that the parties ``clearly understood'' that all
cases regarding Charlotte would be settled through that
agreement. Second, the court directs the Board to de-
termine whether, in view of the Respondent's cessationof manufacturing operations at Charlotte Curtains, Inc.,
the remaining warehouse and distribution employees
working at Lorraine Home Fashions, compose an ap-
propriate unit as to which the Respondent's continuing
bargaining obligation should apply.The Board has delegated its authority in this pro-ceeding to a three-member panel.The Board accepted the court's remand on May 2,1994, and on May 12, 1994, invited the parties to sub-
mit statements of position with respect to the re-
manded issues. On June 20, 1994, the Respondent and
the Charging Party filed statements of position. There-
after, on September 28, 1994, the Board issued a No-
tice to Show Cause5why it should not reaffirm its un-fair labor practice findings and bring the extant unfair
labor practices before the court of appeals for enforce-
ment.The Respondent, the Charging Party, and the Gen-eral Counsel each filed timely statements of position in
response to the Notice to Show Cause. The General
Counsel additionally filed an amended statement of po-
sition and the Respondent filed a response.I. THEPOSITIONSOFTHEPARTIES
The Respondent, both in its position on remand andin response to the Board's Notice to Show Cause, es-
sentially reasserts the twin defenses it raised before the
court of appeals. The Respondent states first that the
parties' settlement agreement was intended to encom-
pass all outstanding unfair labor practices involving
Charlotte Curtains as successor to Suzy Curtains, in-
cluding those litigated in the underlying proceeding.
The Respondent asserts that it has satisfied its obliga-
tions arising out of all unfair labor practice allegations
involving those entities by fulfilling the settlement's
notice posting requirement, i.e., by mailing copies of
the ``Notice to Employees'' to all former Suzy/Char-
lotte Curtains' unit employees. Further, the Respondent
points out that because Lorraine Home Fashions was
included on the settlement agreement's caption and
was listed as an ``Employer'' on the ``Notice to Em-
ployees'' that the Respondent posted pursuant to the
settlement agreement, that it too was a part of the set-
tlement agreement. Second, the Respondent contends
that the certified unit to which the bargaining order
pertainedÐcomposed of production and maintenance 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The allegations encompassed by those paragraphs include the so-licitation of grievances and the promise to remedy them and the re-
fusal to bargain collectively with the Union through direct dealing,
unilateral changes, failure to provide information, and other acts in-
consistent with its bargaining obligation to the Union.7Anomalously, this clear language appears to be undercut by thecontent of the settlement's accompanying ``Notice to Employees''
which refers to alleged unlawful conduct described within the para-
graphs of the complaint identified as excluded from the settlement'semployees working out of the Suzy Curtains facility,as well as shipping and receiving employees working
out of the Lorraine Home Fashions facilityÐhas suf-
fered dissolution and is no longer appropriate for bar-
gaining. Thus, it contends, the bargaining order is
moot and should be dismissed. The Respondent relies
on the following factors in support of its position: (1)
it has closed its manufacturing operations at Charlotte
Curtains (Suzy's successor), rendering that entity de-
funct; (2) with the cessation of manufacturing, it no
longer employs any production and maintenance em-
ployees; (3) its remaining work force consists of only
26 warehouse and distribution employees working out
of the Lorraine Home Fashions facility; (4) only 3 of
the 26 currently employed warehouse and distribution
employees were working for the Respondent at the
time the Union was certified; and (5) the Union has
abandoned its representational interest in the unit.The Charging Party asserts that the underlying un-fair labor practices were not included within the scope
of the settlement agreement, as evidenced by: (1) the
language of the agreement, which expressly excludes
Lorraine Home Fashions from its terms; and (2) letters
written by the Respondent's counsel acknowledging
that Lorraine's unfair labor practices were not encom-
passed by the settlement. In addition, the Charging
Party asserts that the sale of a part of a business does
not necessarily, and did not in this case, result in the
fatal fragmentation or the dissolution of a bargaining
unit. While intervening events and the passage of time
may have had a corrosive effect on the originally cer-
tified unit, the employees who remain in Lorraine's
employ still constitute an appropriate unit for bargain-
ing, i.e., warehouse employees.The General Counsel argues essentially the samepoints as the Charging Party. He states that Lorraine
Home Fashions was not only expressly excluded from
the terms of the settlement agreement, but also that the
General Counsel reiterated and emphasized this exclu-
sion in writing to the Respondent. Second, the General
Counsel contends that the closing of the Charlotte Cur-
tains' portion of the business did not result in the dis-
solution of the entire bargaining unit, but merely re-
moved a part of it. The part of the unit that remains
(shipping and receiving employees) is a clearly defined
component of the original unit, engaged in the same
type of work, under the same conditions, and under the
same ownership and supervision as had been the case
when the unit was certified. In such circumstances, the
unit remains viable as does the outstanding bargaining
order.II. ANALYSISHaving considered the record, the court's decision,and the parties' briefs, we conclude that there are out-
standing, unremedied unfair labor practices that areamenable to enforcement proceedings and that the Re-spondent's remaining unit employees, who perform
shipping and receiving work out of the Lorraine Home
Fashions facility, comprise an appropriate unit for bar-
gaining.III. THEEXTANTUNFAIRLABORPRACTICES
In view of the various contentions by the parties,our review of the extent and application of the parties'
settlement here requires an examination of both the
format and text of the settlement agreement itself. The
caption of this agreement, as the Respondent points
out, includes the name Lorraine Home Fashions, as
well as Suzy Curtains and its successor, Charlotte Cur-
tains. The inclusion of Lorraine in the caption, how-
ever, does not by itself establish the scope of theagreement. Inasmuch as the Board had previously
found that Lorraine Home Fashions and Suzy Curtains
together comprised a single employer, the inclusion of
Lorraine in the heading is the appropriate way of iden-
tifying the parties to the proceeding. The settlement
agreement could encompass all or only some of the al-
legations which were the subject of the charges against
the single employer Respondent.Further, the case reference numbers set forth in thecaption refer to an unfair labor practice proceeding
(described by the court as Suzy II) entirely separatefrom the instant case, in which Suzy Curtains and Lor-
raine Home Fashions were named as the Respondent.
The absence of reference numbers applicable to the in-
stant case (Suzy I) strongly suggests that the unfairlabor practices litigated in this case were not encom-
passed by its terms. Thus, the inclusion of the name
of Lorraine Home Fashions in the caption of the agree-
ment is not dispositive of the scope of the agreement
as applied to the instant proceeding.Turning to the text of the settlement itself, we notethat it states, inter alia, that it covers only those allega-
tions in Cases 11±CA±14596 and 11±CA±14706 (SuzyII) that pertain to Respondents Curtains and Charlotteand that it ``does not cover allegations in said cases re-
lating to Respondent Fashions.'' It also states that the
settlement ``does not cover paragraphs 20(a) and 28(a)
through (g) as related to Respondent Fashions and as
described in the Consolidated Complaint.''6Thesestatements in the body of the agreement make clear
that Respondent Lorraine Home Fashions is excluded
from its terms.7 393SUZY CURTAINS, INC.coverage. While we acknowledge that this internal inconsistency cre-ates ambiguity regarding the scope and coverage of the settlement
agreement as pertaining to the allegations of Suzy II, we find it un-necessary to resolve this issue as it is not before us in this proceed-
ing.8In any event, the Respondent's current position statement doesnot argue that the unfair labor practices involving Lorraine have
been remedied. It focuses instead on the resolution of all
Suzy/Charlotte Curtains-related issues. The Respondent merely at-
tempts to dismiss the seriousness of the Lorraine-based violation as
``a very minor matter,'' not requiring any monetary remedy, andnoting that the ordered remedial bargaining obligation ``would be vi-
tiated'' as a result of the unit's dissolution.9The unit stipulated by the parties to be appropriate and subse-quently certified by the Board is described as:All production and maintenance employees, shipping and receiv-
ing employees, plant clericals, and assistant supervisors at the
Employers' 4337 Barringer Drive, Charlotte, North Carolina fa-
cility; excluding all office and clerical employees and guards
and supervisors as defined in the Act.''Reinforcing the exclusionary language in the text isthe absence of any reference in the ``Notice to Em-
ployees'' posted by the Respondent pursuant to the set-
tlement agreement to unfair labor practices that arose
in the Lorraine facility. While the notice contains
cease-and-desist language relating to conduct not en-
compassed within the allegations of Suzy II, and refersextensively to unfair labor practice findings within
Suzy I, we note that each of these references relates toconduct that occurred in the Suzy Curtains facility, in-
volving employees who performed production and
maintenance work. In fact, the only unfair labor prac-
tice findings from the Board's underlying decision
which are omitted from the settlement's notice are the
Respondent's unilateral reorganization of its warehouse
department (which operated entirely within the Lor-
raine facility) and the removal of work from the unit
as a result of the Respondent's promoting a warehouse
leadperson to a supervisory position. The failure of the
notice to address those aspects of this proceeding
which uniquely affected the Lorraine facility is consist-
ent with the settlement text's specific exclusion of Lor-
raine Home Fashions from its reach. We conclude thatthese distinct, identifiable unfair labor practices which
arose within the Lorraine facility are not encompassed
by the settlement and are, therefore, unsettled, unreme-
died, and amenable to further enforcement proceed-
ings.Moreover, we find that the record establishes thatthe Respondent understood that the unfair labor prac-
tices involving Lorraine were not settled by the dis-
puted agreement. Appended to the Respondent's state-
ment of position as part of ``Attachment D'' is a letter
dated June 22, 1993, from the Respondent's counsel to
the Board's Regional compliance officer. In protesting
the accuracy of including the name Lorraine Home
Fashions in the caption of the notice, the letter asserts:
``[T]he Region would not acknowledge that the notice
was not correctly published with regard to matters al-
luding to Lorraine Home Fashions of China. As clearly
stated on the settlement agreement, the matter was not
to settle any matters relating to Lorraine Home Fash-
ions of China.'' Thus, it appears that the Respondent
was fully aware that the settlement did not extend to
unfair labor practice issues involving Lorraine and that
it objected even to the notice's reference to Lorraine.8Accordingly, based on the foregoing evidence, weconclude that the settlement agreement does not en-
compass all aspects of this proceeding, that the parties
understood the limitations of the settlement, and that
further proceedings seeking enforcement of the
Board's original order as applied to Lorraine Home
Fashions of China are appropriate.IV. THEVITALITYOFTHEBARGAININGUNIT
Turning to the issue of unit appropriateness, we findthat while the certified unit has undergone certain
changes since the issuance of our original Decision and
Order, these changes have not rendered the existing
unit inappropriate such that a bargaining order may not
properly apply.The unit in which the Union was certified was com-posed of over 150 employees, including both produc-
tion and maintenance employees working out of the
Suzy Curtains facility as well as shipping and receiv-
ing employees working at the Lorraine Home Fashions
warehouse.9The manufacturing processes performed atSuzy Curtains formed the larger part of the Respond-
ent's business and, according to the Respondent, ac-
counted for approximately 130 of the unit employees,
while Lorraine employed about 30. The Respondent
described Suzy's operation as the ``manufacture [of]
curtains in a cut and sew production process'' and stat-
ed that Lorraine's ``warehouse and distribution facility
was incidental but unrelated to the manufacturing proc-
ess and involved the importation of curtains from
China for distribution.'' The Respondent offers the fol-
lowing description of its business after the cessation of
its manufacturing operation:[O]nly 40 total employees, including warehouseand distribution employees as well as supervisors
and administrative employees, remained with Lor-
raine Home Fashions. Today, only 26 employees
remain in shipping and receiving positions in the
warehouse and distribution facility. Out of the 26,
only 3 employees currently at Lorraine Home
Fashions in the shipping and receiving portion
were employed at the time of the 1989 election.
Moreover, out of the [certified] unit ... only

shipping and receiving employees remain as part
of the original bargaining unit. No production em-
ployees remain. 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Because the Employer is now engaged exclusively in a shippingand receiving/warehouse-type operation, it is not necessary to exam-
ine the traditional criteria concerning the appropriateness of a sepa-
rate warehouse unit, i.e., geographic separation, functional integra-
tion, skills, supervision, etc. Instead, this plantwide, single facility
unit which happens to be composed of warehouse employees is pre-
sumptively appropriate.11See Hydrolines, Inc., 305 NLRB 416, 422±423 (1991) (respond-ents were successor employers where they took over a significant
portion of the predecessor's operation and continued to operate the
acquired portion in a similar manner; the resulting unit was not an
inappropriate ``fragmentation'' of the original unit but a separate ap-
propriate unit).Relying on what it describes as virtually the iden-tical facts in Plymouth Shoe Co., 185 NLRB 732(1970), the Respondent contends that when a unit has
undergone such drastic diminution and change in com-
position, the Board should conclude that the original
unit no longer exists and that Lorraine has no obliga-
tion to bargain. The Respondent further asserts thatemployee turnover and the Union's hiatus in represen-
tational activities vis-a-vis the Lorraine employees sup-
ports its contentions.We find that the Respondent's reliance on PlymouthShoe is misplaced and that its position lacks merit.Plymouth Shoe is a representation case addressing thecircumstances under which a question concerning rep-
resentation continues to exist following basic changes
in the employer's operation. In that case, an election
was held in the petitioned-for unit of manufacturing
and shipping room employees. The Board thereafter set
the election aside on the basis of the petitioner's objec-
tions. Before a second election could be ordered, how-
ever, the employer discontinued its manufacturing op-
erations, but continued to import shoes for redistribu-
tion. The result was a fundamental change in the na-
ture and scale of the operation, the elimination of most
job classifications, and the diminution of the unit to
less than 4 percent of its previous size. In light of the
dramatic change in scope of the original bargaining
unit, the Board determined that the original petition no
longer provided the basis for a determination of rep-
resentative because a new question concerning rep-
resentation had arisen.This case, by contrast, does not involve preelectionproceedings to determine whether, in light of interven-
ing operational changes an initial petition can support
a second election. Rather, the unfair labor practice case
before us addresses an employer's obligation to bar-
gain with the certified bargaining representative of its
unit employees to remedy unlawful conduct that was
found to exist prior to the employer's implementation
of operational changes that changed the unit's scope.
We note that during the representation case involving
the parties to this proceeding, the parties stipulated to
the appropriateness of a single unit combining Suzy
Curtain's production and maintenance employees with
Lorraine Home Fashion's shipping and receiving em-
ployees. Both entities were physically located at the
same address and comprised a single employer, and
the Board found the wall-to-wall unit appropriate. Fur-
ther, the Union was the certified collective-bargaining
representative of the unit employees when the Re-
spondent violated its bargaining obligations. Based on
these distinctions, we find that Plymouth Shoe is inap-posite.In this case, the Respondent's sale of part of itsbusiness, after a Board determination that it has unlaw-
fully disregarded its bargaining obligations with thecertified representative of its employees, does not viti-ate its outstanding obligation to recognize and bargain
with the Union as the representative of the remaining
unit employees. Although it is no longer engaged in
manufacturing, the Respondent continues to perform
shipping and receiving work at the same location from
which it had previously operated. By the Respondent's
own description, Lorraine employs about the same
number of unit employees now (26) as it did at the
time of the election (approximately 30). Lorraine's em-
ployees currently perform the same type of work under
the same conditions and supervision as they did when
the manufacturing operation existed. The bargaining
unit is still a wall-to-wall, plantwide unit, albeit com-
posed exclusively of warehouse-type employees and
therefore more homogenous than it had been at the
time of the certification.10We find that the changesbrought about as a result of the Respondent's termi-
nation of its manufacturing business did not destroy
the bargaining unit.11Finally, we are not persuaded by the Respondent'scontentions that employee turnover and a hiatus in rep-
resentational activity by the Union establish that the
Union no longer enjoys majority support. Rather than
abide by its bargaining obligations, the Respondent has
been contesting the Board's Order through litigation.
The Respondent's course of unlawful conduct, begin-
ning shortly after the Union's certification, has de-
prived unit employees of meaningful representation
and has undermined the Union's representational sta-
tus. Circumstances which have resulted from the Re-
spondent's own misconduct do not provide a basis for
escaping remedial obligations. See Franks Bros. Co. v.NLRB, 321 U.S. 702, 705±706 (1944).V. CONCLUSIONWe have determined that there are outstanding un-fair labor practices that were not covered by the par-
ties' settlement agreement and that are therefore
unremedied, and that the remaining warehouse and dis-
tribution employees working at Lorraine Home Fash-
ions constitute an appropriate unit as to which the Re-
spondent obligated to bargain in accordance with the
terms of our previous Order. 395SUZY CURTAINS, INC.ORDERThe National Labor Relations Board reaffirms theorder set forth in the underlying proceeding that theRespondent, now limited to Lorraine Home Fashionsof China, Charlotte, North Carolina, its officers,
agents, successors, and assigns, shall take the actionset forth in the Order.